Case 18-21544 Doc 23 Filed 02/26/19 Entered 02/26/19 08:46:58 Page 1 of 8

Connecticut Locni Form Chopter | 3 Plnn Ul .-'U-$)'IU 1 9

UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT

 

l-`i|| in this illl`m'm;llinn to iilunlil`_\ _\oul'i";lst':

 

 

 

 

 

 

 

Debtor ] * Carolyn A Woife

First Name Middle Narne Last Name

S°°l?lim§re§iiriatsmi§£iber: XXX ' XX ` Ei § CHAPTER 1 3 PLAN

 

 

Debtor 2*
Spouse. i_f`fil`mg

 

 

 

 

 

 

 

First Name Middle Name Last Name
Social Secumy Namber: XXX - Xx - |:] m [:] |j

(Enlcr only last 4 digits]

Case number 18-21544
(Ifknown)

"For purposes oflhis Cbapter 13 Pln.n, "Debtor" means "Debtors" where applicable

|El znd Amendedplan(lndicare 151,211¢1, erc.) ECF No.ofpriorplan 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
   
 

  
  

‘eE-

§ections of the Plan that have been amended (hst):

  

 

 

 

 

 

 

 

 

Plan Section(s) Amendment(s) (Describe)
3_1 Correct Amen'can Credit Acceptance to $0.00 Arrears
4.1 Arnend Interest Rate for IRS to 6%

 

 

 

 

 

 

 

 

 

 

Ifyour plan amendment affects all creditors of a certain class (secured, priority or unsecured non-priority)
check each class of creditors affected lf the changes above affect only individual creditors, list each below.

All Creditors (check all that apply):
l:| secured
|:l priority
|:] unsecured, non-priority
[§| The amendment affects individual creditors Li st each below.

Creditor Name(s) Proof of Claim Number Type of Claim

 

 

 

 

 

 

 

Am eri can Credit Acceptance 3 Secured

 

 

 

 

 

 

 

 

 

 

 

 

N()'|`l(_`l".!~i

 

To Debtors: Plans that do not comply with local rules andjudicial rulings may not be contirmable.
All plans, amended plans and modified plans shall be served upon all creditors by the
Debtor and a certificate of service shall be filed with the Clerk.

"Collateral" as used in this Chapter 13 Plan means the property securing a claim.

Case 18-21544 Doc 23 Filed 02/26/19 Entered 02/26/19 08:46:58 Page 2 of 8

If the Debtor intends to determine the secured status of a claim pursuant to 11 U.S.C. §
506, or if` the Debtor intends to avoid the fixing of a lien that impairs the Debtor's
exemption pursuant to 11 U.S.C. § 522(f`), then the Debtor must do two things: (1)
indicate the Debtor's intention in this Chapter 13 Plan in the space below; and (2) file a
separate motion pursuant to 11 U.S,C, § 506 or 11 U.S.C. § 522(1`) following the
Contested Matter Procedure or local rules adopted after December 1, 2017. If a separate
motion is not filed then the Debtor will not be entitled to relief pursuant to 11 U.S.C. §
506 or 11 U.S.C. §§22(£).

The Debtor must check the appropriate box (Included or Not Included) in the chart
below. lf an item is checked as "Not Included," or if both boxes are checked, the
provision will be ineffective if later set out in this Chapter 13 Plan.

 

 

 

 

 

 

 

The valuation of a secured claim pursuant to 11 U.S.C. § 506, set out in Not
Section 3.2, which may result in a partial payment or no payment at all to \:l Included |I| Included
the secured creditor.

Avoidance of ajudicia] lien or nonpossessory, nonpurchase-money security \:| Included |:| Not
interest pursuant to 11 U.S.C. § 522(f), set out in Section 3.3. Included
Assurn tion or re`ection of executo contracts or unex ired leases ursuant Not

10 11 Uis.c. § 3615, ser out in secsoryn vr. p p ‘:' Included ':' included

 

To Creditors: Your rights may be affected by this Chapter 13 Plan. You must file a timely proof of
claim in order to be paid. See Fed.R,Bankr.P. 3002. Your claim may be modified or
eliminated You should read this Chapter 13 Plan carefully and discuss it with your
attorney if you have one in this bankruptcy case. If you do not have an attomey, you may
wish to consult one.

If you oppose the Chapter 13 Plan's treatment of your claim or any provision of this
Chapter 13 Plan, you or your attorney must file an objection to continuation ng later
than 7 days before the date set for confirmation of the Chapter 13 Plan, unless
otherwise ordered by the Bankruptcy Court. The Bankmptcy Court may confirm this
Chapter 13 Plan without further notice if no objection to confirmation is filed. See
Fed.R.Bankr.P. 3015_

This Chapter 13 Plan does not allow claims The fact that your claim is classified in this
Chapter 13 Plan does not mean that you will receive payment

 

To All The Chapter 13 Pl an contains no non-standard provisions other than those set out in
Parties; Section Vll. The Debtor must check one box in the chart below indicating whether any
non-standard provision is Included or Not Included in Section VII of this Chapter 13
Plan.
. . . . Not
Non-standard provislons, set out in Sectlon VlI. |:| Included E| Included

 

 

 

 

 

l’l..\\' l’.\\`l\"ll'§N'l`.‘~i _\_\"l) l`.l",\l(_."l`ll ()l" l"l.-.\;\il

 

The Debtor shall submit all or such portion of future earnings or other future income of the Debtor to
the supervision and control of the Chapter 13 Standing Trustee as is necessary for the execution of this
Chapter 13 Plan as required by 11 U.S.C, § 1322(a)(1). Payments by the Debtor will be made as set
forth in this Section II.

Page 2 oI`S

Case 18-21544 Doc 23 Filed 02/26/19 Entered 02/26/19 08:46:58 Page 3 of 8

2.1 Payments to Chapter 13 §tanging Trg;gee,
The Debtor will make payments to the Chapter 13 Standing Trustee as follows:

 

 

 

 

 

 

 

 

d 415.00 perMomh for 60 months

 

 

 

 

If fewer than 60 months of payments are specified, additional monthly payments may be made to
the extent necessary to make the payments to creditors specified in this Chapter 13 Plan.

 

 

2.2 Sonrge of Payments to the Chapter 13 §tgngligg | rlis];ee,
Check all that appb/.

I§| The Debtor will make payments pursuant to a payroll deduction order.
Fill in employer information for payroll deduction:

 

 

 

 

 

 

 

 

Emplcyer Narne: [South Windsor Public Schools l
Employer Address: 1?37 Main St i
|South Windsor CT 06074 l

Employee Identifrcation No: ***-**-2161

 

 

 

 

 

(Note: Redact SSN so only last 4 digits appear)

l:l The Debtor will make payments directly to the Chapter 13 Standing Trustee at the following
address (include case number on payment}:
Roberta Napolitano, Chapter 13 Standing Trustee
PO Box 610
Memphis, TN 38101-0610

2.3 lucerne Tgx Refunds,

Check one.

iii The Debtor will retain any income tax refunds received during the plan term. Note the Chapter
13 Standing Trustee may reduce the Debtor's deduction for payment of taxes in calculating
disposable income if this option is selected

l:\ The Debtor will supply the Chapter 13 Standing Trustee with a copy of each income tax return
filed during the plan term within 14 days after filing the return and will turn over to the
Chapter 13 Standing Trustee all income tax refunds received during the Chapter 13 Plan term.

[] The Debtor will treat income tax refunds as foilows:

2.4 AdditionaLBaxments.
C heck one.
|:] None. ff “None ” is checkedl the rest of this subpart need not be completed or reproduced

iii The Debtor will make additional payment(s) to the Chapter 13 Standing Trustee from other
sources, as specified below. Describe the source, estimated amount, and date of each anticipated

payment

 

 

 

Pre-Conf'rrmati on Est.

Payments mount$: 1,288.00 Dare: Jan 31, 2019

Source:

 

 

 

 

 

 

 

 

 

Puge 3 oi`B

 

Case 18-21544 Doc 23 Filed 02/26/19 Entered 02/26/19 08:46:58 Page 4 of 8

2.5 Estimgte_c! Tgtal Payment§,
The estimated total payments to be made by the Debtor under this Chapter 13 Plan to the Chapter
13 Standing Trustee is:

3 26,218.00

 

 

 

 

2.6 Order of Payments to Creditors by the Cha}ger 13 Standing Trustee

Payments by the Chapter 13 Standing Trustee to classes of claims shall be made in the following
order:

lst - ADMINISTRATIVE: Attomey Fees

211d - PR_IORITY CLAIMS: Subsequent to payments of Administrative Fees, all claims entitled to
priority under 11 USC § 503 as well as 11 USC §1305 shall be paid as required by 11 USC
§1322(a)(2) and (a)(4).

3rd - SECURED CLAIMS: Concurrent with Priority creditors, Secured creditors whose claims
are duly proved and allowed, together with interest if applicable

4th - GEN'ERAL UNSECURED CLAIMS: Subsequent to payment to Priority and Secured
creditors, dividents to general unsecured creditors whose claims are duly proven and allowed

The Chapter 13 Standing Trustee shall make payments from the funds received from the Debtor
pursuant to this Chapter 13 Plan until satisfaction of all costs of administration, all claims entitled
to priority under 11 U.S.C. § 507, the present value of all allowed secured claims, and payments to
unsecured creditors as provided in this Chapter 13 Plan.

 

 

 

 

Tl?ll"..-\'l`_\ll".`:\i'l` ()l" Sl".(`l`Rli`.l) (`l._\l_\lS

 

3.1 §ecm;er|gnrms_.'l;hatj¥rlLN_ot_B_e_Mn_dl&cdr
Secured claims that will not be subject to a valuation motion pursuant to 11 U.S.C. § 506, or to
avoidance pursuant to 11 U.S.C. § 522(f), shall be described in this section Check all that apply

§ None. If “None ” is checked the rest of this subpart need not be completed or reproduced
§ There are secured claims treated in this Chapter 13 Plan that are not going to be modified

§ Arrears payments (Cure) will be disbursed by the Chapter 13 Standing 'I`rustee and regular
payments (Maintain) will be disbursed by the Debtor, as specified below_

 

 

 

1. Creditor: US Bank National Assoc (POC 5) Loan Balance of` $82,528,11 will be paid by debtor
outside of plan.

Last 4 Digits of Check one of the following:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accoum NO`: § Arrearage on Petition Date: $2(),195_24
Interest Rate on Balance: 4.00%
Regular Payment (Ma.intain) by Debtor:"‘ $552.67 fmonth
§ Real Property
§Principal Residence Check below regarding real property taxes and
insurance:

I:]Other (describe) _
§ Mortgage payments include escrow for:

§ Real estate taxes

 

Page-\l efl!

 

 

Case 18-21544 Doc 23 Filed 02/26/19 Entered 02/26/19 08:46:58 Page 5 of 8

 

Address of Collateral: § Homeowners Insurance
134 Kensington Street, Hartford, CT § Debtor pays directly for:

§ Real estate taxes

§ Homeowners lnsurance

 

 

 

 

§ Personal Property/V chi cle
*Note: Amounts set forth in this section are estimates subject to reasonable adjustm ent.

 

 

 

 

2. Creditor: American Credit Acceptance (POC 3) Balance of $13,8?1.69 to be paid outside plan
Last 4 Disits of E| check one urine following

 

 

 

 

 

 

 

 

Account No.: . .
§ Arrearage on Petltlon Date: $0_00
Interest Rate on Balance: 20.00%|
Regular Payment (Maintain) by Debtor: * $381.00 !month

 

 

 

§ Real Property
§ Personal PropertyNehicle

Description of Collateral (include first digit and last four digits of 3 - 7 2
Vl`N# for any vehicle): E| iii

2013 Ford Fusion
*Note: Amounts set forth in this section are estimates subject to reasonable adjustment

 

 

 

 

 

Unless otherwise ordered by the Court, the amounts listed on a proof of claim filed before the filing
deadline under Fed.R.Bankr.P. 3002(0) control over any contrary amounts listed above as to the
current installment payment and arrearage ln the absence of a contrary, timely filed proof of claim,
the amounts stated above are controlling lf relief from the automatic stay is ordered as to any item
of Collateral listed in this Section1 then, unless otherwise ordered by the Coult, all payments under
this paragraph by the Chapter 13 Standing Trustee as to that Collateral will cease, and all secured
claims based on that Collateral will no longer be treated by this Chapter 13 Plan.

The Debtor shall pay current real property taxes, personal property taxes, and insurance for property
(Collateral) to be retained prior to and after continuation of any Chapter 13 Plan.
3.2. Secured ngims §uhiegt to Yglugtign Mgljgn,
§ None. .{'f “None " is checked the rest ofthr`s subpart need not be completed or reproduced
l im ' T Av i
§ None. if “None " is checked the rest ofrhr`s subpart need nor be completed or reprochrced

iii The Debtor is seeking to avoid the fixing ofjudicial liens pursuant to 11 U.S.C. § 522(f).
J udicial liens or nonpossessory, nonpurchase money security interests securing the claims may
be avoided to the extent that they impair the exemptions under 1 1 U.S.C. § 522(1) as listed
below. A separate motion must be filed and served pursuant to Fed.R,Bankr.P. 7004 and

applicable local rules.

To avoid liens pursuant to 11 U.S.C. § 522($, the Debtor must file and serve a separate motion on
the affected creditor(s) pursuant to Fed.R..Bankr.P. 3012, 3004 and 9014(b). The Debtor may at a
later date seek to avoid ajudicial lien held by a creditor not listed bel ovv. The details below are
provided for informational purposes only, and are subject to change, without the need to modify this

Pnge 5 ot`S

 

Case 18-21544 Doc 23 Filed 02/26/19 Entered 02/26/19 08:46:58 Page 6 of 8

Chapter 13 Plan, based on the resolution of the Debtor’s motion to avoid lien. The amount of the
creditor‘s avoided lien, if any, shall be treated with other general unsecured claims and paid pro rata
provided that the creditor timely files a proof of claim. The amount of thejudicial lien or security
interest that is avoided will be treated as an unsecured claim in Section IV or V as applicable, to the
extent allowed The amount, if any, of` the judicial lien or security interest that is not avoided will be
paid in full as a secured claim under this Chapter 13 Plan. See, ll U.S.C. § 522(f) and
ch.R.Bankr.P. 4003(d), The Debtor discloses the intention to avoid liens held by the following

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

creditors
l. CredifOf! C ll lb 134 Kensington Street, Hartf`ord, CT
Connecticut Light & Power Co 0 stella ’ 06120
Last 4 Digits of Account No.: |:| |:| -
gm Basls f‘.’r _ 11 U.s.C. § szz(d)(i)
exemption
Total Amount of 56 800 86
Creditor*s Claim: ` Amount cf exemption that
. $23,675.00
could be claimed:
Amount of Clairn to be treated $6’800‘86
as unsecured claim:
2. CreditOr! C 11 l‘ 134 I(ensington Street_, Hartf`ord, CT
Mdland running LLC l ° mm ’ 06120
Last 4 Digits of Account No.: -
EEE E BaS‘S f‘.” _ 11 U.s.c. § 522((1)(1)
exemption
Total Amount of $361 51
Credltor'S Clalmf Amount of exemption that
. 523,6?5.00
could be claimed:
Amount of Claim to be treated $861151
as unsecured claim:

 

 

 

 

 

 

 

 

3.4 Snr_ixnder_al`_€_ohat§cal.
§ None. ff “None " is checked the rest ofrhis subpart need nor be completed or reproduced

', 'l'l{l~`..\'l`|\'ll‘ll\'l` (}l" l"l".l",_‘s` .\Ml) l"Rl()Rl'l`\l (`l...\l\l.‘n` |._ls Ll\.:l`mcl_l in || l_ _\` t'.` -_:`- :~13? ;nn_| || l.! .‘\f.(' '§' |i_‘.]|;l!(-l ll

       

l\

4.1 Apphcahmtyilf_l’_css£etltmn_lm££esll
The Chapter 13 Standing Trustee*s fees and all allowed priority claims, including domestic support
obligations other than those treated in Section 4.4, will be paid in full without post-petition interest
If the court determines the Debtor is solvent or is to be treated as solvent under this Chapter 13 Plan,
the Court may order post-petition interest be paid on claims.

Please enter the current interest rate to be paid to the IRS if interest is
required to be paid under this Chapter 13 Plan (if the Debtor is being

treated as if solvent): %

Page 6 of B

Case 18-21544 Doc 23 Filed 02/26/19 Entered 02/26/19 08:46:58 Page 7 of 8

If this Chapter 13 Plan proposes to pay post-petition interest on priority claims because the Debtor is
being treated as if he or she were solvent, then interest shall be paid1 if applicable, as follows: 18%
interest per annum to creditors holding priority and general unsecured, municipal tax claims; 12%
interest per annum to the State of Connecticut Department of Revenue Service's priority and general
unsecured state tax claims; and, 6.00% interest per annum to the Internal Revenuc Service's priority
and general unsecured federal tax claims

4.2 Ii;usj;eels_EeeL

The Chapter 13 Standing Trustee's fees are governed by statute and may change during the course of
the case but are estimated to be 10% of plan payments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.3 Administratiye Attoriiey's Fees, § PRO BONO
Total Fees: Total Expenses: Paid Prior to Confirmation: Balance Due:
$3,500.00 $350,00 5450.00 $3,400.00
Total Allowance Sought: $3,850,00 (FCES and EXP€nS€S)
payable [Check one] § Through this Chapter 13 Plan

 

§ Oi.ltside of this Chapter 13 Plan

 

 

$3,400.00

Attorneys shall file applications for allowance of compensation and reimbursement of expenses
pursuant to l l U.S,C. § 330 if the total allowance sought exceeds $4,000.00 before confirmation of
this Chapter 13 Plan. The Court will consider allowance of` compensation and reimbursement of
expenses without such an application if the total allowance sought equals otis less than $4,000.00.

4.4 nge§li§ §uppgrt thigalign[s).
§ None. If “None ” is checked the rest ofrhi`s subpart need riot be completed or reproduced

4.5 rnmoacinimsi

§ None. If “None " is checked the rest oftth subpart heed not be completed or reproduced

 

'l`Rl‘f_\`l`_\ll{N`l` ()l-` l`\$il'l(`l"l`(lfl) N(`)N-l’l{l()l{l`l`\` (`l{l".l)l"l`()l{!\_`

    

5.1. [,lnseggre_d EQn-Prigrity §§lgim§, Diviglgnd Tg Be Paidz
§ None. lf “Norie ” is checked the rest of this subpart need rioif be completed or reproduced

Through this Chapter 13 Plan the Debtor proposes to pay the general unsecured creditors
holding claims totaling:

 

 

 

$8,453.94

a dividend of |not less than j | 0_00% 41 over a period of months

If` the Debtor is being treated as solvent under this Chapter 13 Plan (so that unsecured creditors receive
100% of their claims plus interest), the interest rate to be paid to unsecured, non-tax claims is % per

 

 

annum .

    

I':Xl'i(_`l"l`()l{\` (`(_)_\i"l`l{.-\("l`H _-\;\|l) l`l\l'l\l’ll{l'fl) l,l"._\.'.‘il'l$

§ None. ff “Noue " is checked the rest ofthi`s section need riot be completed or reproduced

Pag¢ t nr s

Case 18-21544 Doc 23 Filed 02/26/19 Entered 02/26/19 08:46:58 Page 8 of 8

N()i\"-f'~i'l`.\\l).-\Rl) l’l.-.-\l\` l‘l{()\"lbil{}l\`.“i

 

§ None. if "Norie ” is checked the rest of this section need hot be completed or reproduced

PURSUANT TO 11 U.S.C. § 1327(b)._. PROPERTY OF THE ESTATE W[LL VEST
IN THE DEBTOR UPON ENTRY OF AN ORDER CONFIRMING THIS CHAPTER 13 PLAN.

l declare that the information set forth in the foregoing Chapter 13 Plan is true and correct and is sworn to
under penalty of perjury By signing and filing this document each Debtor certifies that the wording
and order of the provisions in this Chapter 13 Plan are identical to those contained in the
Connecticut Local Form Chapter 13 Plan and that this Chapter 13 Plan contains no non-standard
provisions other than those set out in Section V]I.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LMl/V\ M,l.!.é§’
(Debtor Sigidrdre) (Joint Debtor Signature)
Caroiyn A wolfe § -;i g~. 7 <`1‘
/el?xor% Name) Date Joint Debtor (Type Narne) Date
,(§Anathan G Cohen D\ ")-F" / 9
k Attorney with permission to Date
sign on Debtor' s behalf

[Note: Each attorney signature on this document is subject to Fed.R.Bankr,P. 9011.]

Note: An original document with the Debtors inked signature must be maintained by Debtors attorney

Page 3 of 8

